Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 5, 2007                                                                                        Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
  130802-3 & (159)(160)                                                                                       Marilyn Kelly
                                                                                                         Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
                                                                                                                      Justices
  MICHIGAN CITIZENS FOR WATER 

  CONSERVATION, R. J. DOYLE, BARBARA 

  DOYLE, JEFFREY R. SAPP and SHELLY M.

  SAPP, 

            Plaintiffs-Appellants/
            Cross-Appellees,
                                                                    SC: 130802-3
  v                                                                 COA: 254202; 256153
                                                                    Mecosta CC: 01-014563-CE
  NESTLÉ WATERS NORTH AMERICA INC., 

           Defendant-Appellee/ 

           Cross-Appellant,

  and
  DONALD PATRICK BOLLMAN and NANCY 

  GALE BOLLMAN, a/k/a PAT BOLLMAN 

  ENTERPRISES, 

             Defendants.
  ________________________________________

                 On order of the Chief Justice, the motion by plaintiffs-appellants for leave
  to file a responsive brief and the motion by defendant-appellee for temporary admission
  to practice of Adam H. Charnes are considered, and they are GRANTED.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 5, 2007                     _________________________________________
                                                                               Clerk